Citation Nr: 1203877	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)

The Veteran, who is the appellant, served on active duty from March 1946 to January 1948.  After active duty the Veteran served in the U.S. Navy Reserve until March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Board denied the Veteran's application to reopen the claim of service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court); and in July 2009 the parties filed a Joint Motion for Remand.  In an Order in July 2009, the Court granted the parties' Motion and vacated the Board's February 2008 decision, and remanded the case to the Board for further action.

In August 2009 the Board remanded the matter for additional development pursuant to the Joint Motion for Remand.  The Board also ordered that the Veteran be scheduled for a hearing with a Veterans Law Judge.  

In June 2010, the Veteran appeared at a hearing before an acting Veterans Law Judge.  A transcript of the hearing is in the claims file.

In October 2011, the Board notified the Veteran that the acting Veterans Law Judge that had presided over the hearing in June 2010 hearing was no longer at the Board and asked the Veteran if he wanted a new hearing.  In November 2011, the Veteran's attorney stated that the Veteran was waiving his right to a new hearing.  



The reopened claim of service connection for a psychiatric disorder is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a decision in July 1991, the Board denied the Veteran's application to reopen the claim of service connection for a psychiatric disorder.

2.  The additional evidence presented since the Board's decision in July 1991 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The additional evidence presented since the Board's July 1991 decision, denying the reopening of the claim of service connection for a psychiatric disorder, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim of service connection for a psychiatric disorder, further discussion here of compliance with the VCAA is not necessary.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in January 1951, the RO denied service connection for a nervous disorder on the grounds that the disorder was not shown by the evidence of record.  After the Veteran was notified of the decision and of his right to appeal, he did not appeal and by operation of law the rating decision became final based on the evidence then of record.  38 C.F.R. § 3.104.

A claim that is the subject of a prior final denial may be reopened if new and material evidence is presented.  38 C.F.R. § 3.156.  

In a rating decision in December 1988, the RO denied the reopening of the claim of service connection for a nervous disorder, which the Veteran appealed to the Board.  

Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In a decision in July 1991, the Board denied application to reopen the claim of service connection for a psychiatric disorder on the grounds that no new and material evidence had not been presented.  

In August 2005 the Veteran filed the current application to reopen the claim of for service connection for a psychiatric disorder.

In a rating decision in December 2005, the RO denied the reopening of the claim of service connection for a psychiatric disorder.  The Veteran has appealed.


As the application to reopen the claim was received in August 2005, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Evidence Previously Considered

The evidence previously considered included service treatment records, the reports of VA examinations in 1970 and 1974, military records, private medical records dated in 1971 and 1974, and buddy statements. 

Active duty service treatment records contain no record of any complaint or treatment of a psychiatric disorder.  






On VA examination in 1970, the diagnosis was inadequate personality.  On examination in 1974, the diagnosis was history of dissociative episodes and no evidence of psychiatric disease of sufficient severity to preclude employment.

In April 1971, a private physician documented symptoms of anxiety and depression, poor sleep, nightmares, weight loss, and panic reactions.

In July 1974, a private physician documented symptoms of anxiety reaction with depression and passive dependent personality with depression.

In September 1974, a private physician diagnosed adjustment reaction to adulthood and an inadequate personality.

Reserve treatment records dated in September 1986 document complaints of stress and poor sleep.  Anxiety and depression were diagnosed.

Statements from several buddies describe the Veteran as appearing nervous and withdrawn while on active duty service.  

Additional Evidence and Analysis 

In order that any additional evidence may be considered new and material, it must relate to the basis for the prior denial of the claim.  

As stated before, in 1991 the Board denied reopening of the claim of service connection for a psychiatric disorder on the grounds that there was no evidence of a nexus to service.

The additional evidence consists, in pertinent part, of VA treatment records, which relate diagnoses of generalized anxiety disorder with panic attacks and posttraumatic stress disorder.  



The additional evidence also includes a statement in September 2010 of a private physician, who stated that based on review of military records and the Veteran's description of his behavior during service, an anxiety disorder was present during service and was likely exacerbated by events that occurred during the Veteran's period of service.  

This evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of a possible association between a current psychiatric disorder and service.  The evidence consequently raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder, and therefore constitutes new and material evidence under 38 C.F.R. § 3.156.

ORDER

As new and material evidence has been presented, the claim of service connection for a psychiatric disorder is reopened, and to this extent only the appeal is granted. 


REMAND

Having reopened the claim for service connection for a psychiatric disorder, the Board has jurisdiction to review the claim on the merits.  For the reasons that follow the Board finds that additional development is warranted. 

Since the Joint Motion for Remand, the Veteran has advanced the argument that a pre-existing psychiatric disorder, if found, may have been aggravated during active duty service.  In January 2006, posttraumatic stress disorder from Guam and ship was documented.  The Veteran has described in-service experiences, including his solitary confinement in a transport ship's brig in mine infested waters and guard duty over enemy prisoners of war, with sufficient detail to warrant further evidentiary development.  




See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's Official Military Personnel File from the Navy.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA psychiatric examination to determine whether any current psychiatric disorder had onset in service. 

The VA examiner is asked to answer the following:  

a).  Is there obvious evidence of a pre-existing psychiatric disorder prior to the Veteran's period of active duty from March 1946 to January 1948, and, if so, was the pre-existing psychiatric disorder aggravated during service? 

In this context "aggravation" means a permanent increase in the pre-existing psychiatric disorder, that is, an irreversible worsening, beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

b).  For each currently diagnosed psychiatric disorder that the examiner determines did not pre-exist service, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the disorder had onset during the Veteran's period of active duty from March 1946 to January 1948, or during a period of active duty for training?

c).  If posttraumatic stress disorder is diagnosed, are the events described by the Veteran, including guard duty over enemy prisoners of war or confinement in the brig of a ship while the ship was waters with mines, sufficient to constitute a stressor to support the diagnosis of posttraumatic stress disorder? 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA psychiatrist for review.

3.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


